Citation Nr: 1708030	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  11-26 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left ankle disability, to include as secondary to service-connected ulcerative pancolitis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Ali, Associate Counsel 


INTRODUCTION

The Veteran served honorably from June 2009 to January 2011. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO). The March 2011 rating decision, in pertinent part, denied service connection for a left ankle disability.  Jurisdiction over the claims file is currently held by the Chicago, Illinois RO.  

The issue of entitlement for service connection for the left ankle condition came before the Board in May 2014 and March 2016 and was remanded for additional development. 


FINDINGS OF FACT

1. The Veteran's current left ankle disability is shown to have existed prior to active service and is shown not to have been aggravated beyond normal progress by service. 

2. The Veteran's current left ankle disability is not shown have been caused or aggravated by the Veteran's service-connected ulcerative pancolitis.


CONCLUSION OF LAW

The criteria for service connection for a left ankle disability have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310 (2016); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist on June 2011 requesting all medical records to assist with his claim.  A July 2011 response from the Veteran stated that he had provided all remaining information and that he had no other information or evidence to give to the VA to support his claim. The Veteran has had ample opportunity to respond to or supplement the record. He has not alleged that notice was less than adequate. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran provided copies of Air Force STRs in February 2011. Original STRs received from the Records Management Center in July 2011 were incomplete. A letter was sent to the Veteran in July 2011 and again in August 2011 to request all original STRs in his possession. He replied in August 2011 that he had sent a copy of all the records in his possession.  He also provided some private medical records from Gundersen Lutheran at that time.  A VA memorandum of August 2011 from the Veteran Service Representative to the Rating Board determined that the Veteran's complete service treatment records (STRs) from June 2009 to January 2011 were unavailable. The memorandum stated that all efforts to obtain the needed information were exhausted. The Veteran was so advised in the August 2011 rating decision.  

In its 2016 remand, the Board afforded the Veteran another opportunity to provide further records from Gundersen Lutheran; however, the Veteran did not submit any further evidence from that provider.  Therefore, the Board finds that all known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise. The Board is satisfied that VA has sufficiently discharged its duty in this matter, including its heightened duty to assist the Veteran with the development of his claim when STRs are unavailable. See Cromer v. Nicholson, 19 Vet. App. 215, 217- 18 (2005).

While the Veteran was provided VA examinations in March 2011 and December 2013, neither examiner provided a medical opinion that is responsive to the specific legal issues in this case. In the May 2014 remand, the Board requested that a supplemental medical opinion be provided for his left ankle disability claim. The Board directed the VA examiner of the 2013 examination to provide an opinion as to whether the left ankle disability clearly and unmistakably existed prior to service, and if so, whether the left ankle disability clearly and unmistakably did not undergo an increase in severity during service beyond the natural progress of the disease and also as to the secondary service connection claim based on medication taken for service connected ulcerative colitis. A supplemental medical opinion was provided by the 2013 examiner in June 2014. The examiner addressed whether the Veteran's medication for ulcerative colitis caused or aggravated the left ankle disorder.  However, instead of using the clearly and mistakably standard, as directed, the examiner opined "the ankle condition as least as likely as not existed prior to service," and "the Veteran's preexisting ankle foot condition less likely as not was aggravated beyond its natural progression by his military service." Thereafter, the Board remanded the case again in March 2016 and again requested an opinion using the correct standard. In the opinion developed in May 2016, the VA examiner provided an opinion with the correct standard which the Board finds to be adequate as it included a review of the Veteran's history and the opinion provider had examined the Veteran. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes). 

The May 2016 opinion, taken with a portion of the 2014 opinion and the 2013 examination report by the same provider shows a thorough consideration of the disability on appeal and provides the necessary information to adjudicate the claim. There has been substantial compliance with the Board's May 2014 and March 2016 remand instructions. The appellant has not identified any evidence that remains outstanding. Accordingly, the Board will address the merits of the claim.


II. Legal Criteria

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury, or that the service-connected disease or injury has aggravated the nonservice-connected disability for which service connection is sought. See 38 C.F.R. § 3.310 (2016).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection. 38 U.S.C.A. § 1154 (a). The Veteran does not argue and the record does not show that the claimed disabilities were incurred in combat; thus, the provisions of 38 U.S.C.A. § 1154 (b) do not apply. 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection. See Barr v. Nicholson, 21. Vet. App. 303 (2007). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence. Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

III. Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.). Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Presumption of Soundness

The Board will consider a veteran to have been in sound condition, i.e., good health, when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

The Board notes that the records do not contain the Veteran's entrance records or pre-service records. Absent evidence to the contrary, it is presumed that an entrance examination is provided prior to all periods of active duty service. See Quirin v. Shinseki, 22 Vet. App. 390, n.5 (2009) (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997) (holding that the presumption of soundness applies even when the record of a veteran's entrance examination has been lost or destroyed while in VA custody)). Here, however, there is evidence to suggest that the Veteran's left ankle disability existed prior to service and the Board must initially determine whether the presumption of soundness has been rebutted. See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012) (holding that the presumption of soundness applies only when a disease or injury manifests in service which was not noted on entry, and a question arises as to whether it pre-existed service). 

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service. See § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003). Thus, when the presumption of sound condition applies, the claimant is not required to establish aggravation by showing that the pre-existing disease or injury increased in severity during service. See VAOPGCPREC 3-03. Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service. See id.; Wagner, 370 F.3d at 1096; see also Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (observing that "even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness"). 

If VA fails to show by clear and unmistakable evidence that the pre-existing condition was not aggravated by active service, then the presumption of soundness has not been rebutted. See Wagner, 370 F.3d at 1094. In that case, the claim will be considered as a normal claim for service connection. Id. (observing that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111"). 

The Veteran is seeking disability benefits for the chronic pain of his left ankle. The available military STRs do not show a complaint, treatment or diagnosis with the left ankle specifically identified. During service, a private treatment record dated in August 2009 noted under "Diagnosis, Hx" "foot and ankle pain" (no side specified), but then listed the foot only under "Pain." Range of motion was noted to be full, with no deformity or joint alignment issue and no gait deviation.  He was prescribed bilateral orthotics. In his September 2011 substantive appeal, he reported that he "continued to bring up chronic pain and soreness on visits to the military clinic" and provided specific dates of treatment from October 2009 to October 2010.  However, a review of the available STRs which cover this period do not show specific complaints, treatment, or diagnosis related to the left ankle, although "foot pain" was included in the chronic problem list during this period.  For example, the September 13, 2010, and October 15, 2010, records he mentions list right thumb complaints.  In a November 2010 separation examination, it was noted that the physical examination of the lower extremities was normal. There were no muscle aches, no localized joint pain, and no joint or limb swelling.  

In a March 2011 VA examination, the Veteran reported that his ankle condition started prior to service. Specifically, he reported the date of onset for a left ankle condition was "7th grade before service." The VA examiner reported the following circumstances and initial manifestations:

Veteran reports he sprained his left ankle at least 7 times as a child. States he just always had problems with it. Went to Gundersen Lutheran [hospital] and had an MRI in 7th grade and told he had no joint left. They then did surgery and "chiseled out and made a joint" and states they thought he would not recover from it. States he would continue to have pain with it off and on. Always wore shoe orthotics since the surgery and this helped. 

States he did fine in boot camp. No specific ankle injuries or trauma. States that he still gets the intermittent pain along the inside of the left ankle. Might use ice or Motrin in the past. States after the surgery he could never turn the ankle in fully. Able to currently exercise on the elliptical 1 hour, then 1 hour on the StairMaster. Never treated or evaluated in the military for any problems with the ankle.  No wraps or braces.

The VA examiner also noted that there was no evidence of permanent aggravation.

In a December 2013 examination, however, the Veteran stated that the pain to his left ankle started in service.  However, he could not relate it to a specific injury. In a June 2014 addendum, after reviewing the Veteran's STRs and all the medical records available, the VA examiner opined that the Veteran's left ankle disability was related to a pre-existing ankle condition and that the condition was not aggravated beyond its normal progression by military service. The VA examiner noted the Veteran's current lateral ankle pain was less likely as not caused by his in service visit in August 2009 for foot/ankle pain. 

In an addendum dated May 2016, the same VA examiner opined that Veteran's left ankle condition clearly and unmistakably existed prior to entering service. The VA examiner's rationale for his determination was that historically the Veteran had a pre-existing left ankle condition.  The examiner noted the Veteran's July 2014 VA podiatry consultation which reported the same history of left ankle surgery in 7th grade that the Veteran had reported to the 2011 VA examiner: "Pt. relates history of L ankle surgery when he was in 7th grade-sounds like tarsal coalition resection (pt. unsure what sx was performed)." In the same addendum, the VA examiner opined that that Veteran's left ankle condition clearly and unmistakably did not undergo an increase in severity during service beyond the natural progression of the disease. The VA examiner found that per review of the STRs there was no evidence to support the contention of an increase in severity during service beyond the natural progression of the disease and there was no evidence of any chronic ankle condition. The VA examiner specifically noted that "[t]he separation physical of 11/30/10 which appears quite thorough is negative for an ankle condition." 

As for the Veteran's statements asserting that his left ankle condition was attributable to service or aggravated therein, although he is competent to describe symptoms such as ankle pain and soreness, the determination as to whether the left ankle strain was incurred in or aggravated during service, particularly in a case such as this where the Veteran has a significant history of pre-service ankle surgery, is medical in nature. That is, it is not capable of lay observation, and competent medical evidence is needed to substantiate the claim. Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

In May 2016, the VA examiner found clear and unmistakable evidence that the Veteran's left ankle disability pre-existed service from the history noted in the patient's record. Further, the VA examiner found the left ankle disability was clearly and unmistakably not aggravated in service. The VA examiner specifically found in the Veteran's case that there was no evidence of chronic ankle pain, and there was no evidence to show that his left ankle disability increased in severity during service. Such a conclusion was based on the Veteran's medical records, the examination of the Veteran, and consideration of the lay statements. See Doran v. Brown, 6 Vet. App. 283 (1994). In addition, there is no competent expert medical opinion or evidence to counter the medical opinion and the opinion was definitive based on specific evidence in the file as support for the opinion and a review of the file.  See Prejean, 13 Vet. App. at 448-49. Consequently, the presumption of soundness is rebutted. The VA examiner's opinion is also highly probative. Accordingly, the Veteran's ankle disability was pre-existing and was not aggravated by his period of active military service. Service connection is not warranted. See Wagner v. Principi, 370 F.3d 1089, 1092 (Fed. Cir. 2004). 

Secondary Service Connection for Left Ankle

The Board next turns to the question of granting service connection to the left ankle based on secondary service connection. The Veteran asserts he was unable to take non-steroidal anti-inflammatory drugs (NSAIDs) due to his service connected ulcerative pancolitis which in turn, worsened his left ankle disability. In September 2011 correspondence, the Veteran states that by using orthotics and taking Motrin, he did fine in boot camp. He also stated that "Today I still have chronic ankle pain, which is brought on by changes in barometric pressure, walking long distances stepping wrong or just for no reason at all. This pain has gotten worse over the last several months but without taking anti-inflammatory medication, there is little chance for relief." 

The Veteran is competent to describe his symptoms, but the correlation of not taking NSAIDs as the causation or aggravation of the left ankle disability requires medical expertise which is beyond the competency of a lay person. It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer a diagnosis on the matter. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). As the Veteran's lay opinion is not competent evidence, it is without probative value. Rather, the competent evidence of record (that is, the diagnosis and opinion of the VA examiner) on the matter of causation and aggravation of the ankle opposes rather than supports the claim. 

In June 2014, the VA examiner concluded that the Veteran's left ankle disability was less likely than not caused or aggravated by the service-connected ulcerative pancolitis.  The rationale was that the use of NSAIDs would not retard the natural pathology of the underlying bone or soft tissues, nor would they aid in tissue repair. The VA examiner noted that NSAIDs reduce pain and inflammation and that pain in itself is a protective mechanism. Therefore, the VA examiner concluded that its artificial reduction or elimination on an injured joint prior to healing might actually result in further damage by engaging in activities before the injury has healed.

The VA examiner also supported his opinion with a peer reviewed source of medical information suggesting a theoretically adverse impact of some NSAIDs on healing from tendon and ligament injuries for which NSAIDs are often used. The VA examiner noted that there are, however, no published human data demonstrating such effects. He explained that the common use of NSAIDs in such patients is based upon the positive experience of clinicians and patients, although many of these injuries also heal without specific treatment.

As there is no competent medical opinion to the contrary, the VA examiner's opinion is competent and probative evidence weighing against the Veteran's claim. 

In reaching this decision regarding the secondary service connection, the Board considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left ankle disability on a secondary basis. That doctrine is not applicable in the instant appeal. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.


ORDER

Service connection for a left ankle disability is denied. 




____________________________________________
M.C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


